Citation Nr: 1710972	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  15-19 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

The Veteran represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1954 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the U.S. Department of Veterans Affairs (VA) regional office (RO) in St. Louis, Missouri. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age) (2016).  


FINDING OF FACT

The Veteran's service-connected disabilities are not of such severity that they effectively preclude him from securing or following all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 and 3.326(a) (2016); See also Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  

This matter was filed as a Fully Developed Claim (FDC) as a part of a VA program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a FDC, a veteran is to submit all evidence relevant and pertinent to the claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the veteran.  The notice that accompanies the FDC form informs a veteran generally of his/her and VA's respective duties for obtaining and developing the evidence.  With respect to a TDIU claim, the form also informs the claimant that the evidence must show that the service-connected disabilities prevent him/her from getting or keeping substantial employment.  The application form itself also notifies a claimant for TDIU of the need to submit VA Form 21-8940, which the Veteran did in this case. 
Thus, the Board finds that VA's duty to notify has been met.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO associated with the claims file the Veteran's service treatment records, educational/occupational history documents, private treatment records, VA treatment records, as well as an inquiry response from the Social Security Administration.  The Veteran has not identified any other relevant records aside from those that are already in evidence.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  VA provided the Veteran with medical examinations with respect to his service-connected disabilities.  The examinations and opinions, particularly when viewed in combination, are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board finds the examinations and the opinions adequate and sufficient to decide the merits of the Veteran's claim.

In correspondence dated January 2015, the Veteran challenged the adequacy of the June 2014 VA examinations, arguing that his examination was cursory in nature and that his range of motion was never measured.  The Veteran further stated that the "the impact on his ability to find gainful employment was never questioned, he was never asked about pain levels, and did not even have his vitals checked."

A presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.

Here, the Board finds that the presumption of regularity has not been rebutted.  First, the VA questionnaires completed by the examiner clearly indicate that the examiner appropriately measured where range of motion ended and where objective painful motion began.  There is no objective evidence in the file that suggests these findings were inaccurate or fictitious.  Second, VA is not required to obtain the Veteran's vitals during the course of a VA examination.  The VA questionnaires are highly targeted to gathering the appropriate medical information necessary to rate a disability using VA's rating schedule.  Third, the examiner was not required to discuss with the Veteran the impact of his service-connected disabilities on his ability to find gainful employment.  Rather, the examiner is expected to record a functional assessment of the Veteran's physical abilities, which was done here.  The question of whether symptoms render a Veteran unemployable is a legal question for adjudicators, rather than a medical question for health care professionals.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability.") rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Lastly, the Board notes that the Veteran was scheduled for a new VA examination after he raised concerns regarding the adequacy of the June 2014 examination.  However, he elected not to attend this June 2016 appointment and failed to provide an explanation as to why he was unable to attend the examination.

With the above considerations in mind, the Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim.


2.  TDIU Legal Standards and Analysis

In a July 2014 Notice of Disagreement, the Veteran asserted that service-connected disabilities precluded him from securing or following substantial gainful employment consistent with his education and occupational experience.  Via telephone conversation in July 2015, the Veteran clarified that his claim for entitlement to a TDIU stemmed from his service-connected lumbar and degenerative conditions of his lower extremities, and not his service-connected type II diabetes mellitus or bilateral hearing loss.  See also March 2014 VA form 21-8940.  In March 2014, the Veteran indicated that he did not leave his last employment due to disability, but rather voluntarily entered retirement. 

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meet this requirement, disabilities resulting from common etiology or a single accident will be considered as one disability.  Id.

In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155 (West 2014); see also 38 C.F.R. § 4.1.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that veteran's case in a different category than other veterans with an equal rating of disability.  Van Hoose, 4 Vet. App. at 363.

The Veteran has been rated for the following service-connected disabilities: type II diabetes mellitus, rated as 20 percent disabling; lumbar strain with degenerative changes, rated as 20 percent disabling; left lower extremity radiculopathy associated with lumbar strain with degenerative changes, rated at 20 percent disabling; left knee arthritis, rated as 10 percent disabling; right knee arthritis, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; dermatitis, rated as noncompensable (0 percent disabling); erectile dysfunction associated with type II diabetes mellitus, rated as noncompensable (0 percent disabling); and left hip degenerative joint disease to include limitation of flexion and adduction associated with lumbar strain with degenerative disc disease, rated as noncompensable (0 percent disabling).   The Veteran's combined disability rating is 70 percent since August 2012, with a 40 percent rating for disabilities resulting from common etiology or a single accident (lumbar strain with degenerative changes currently rated at 20 percent disabling and left lower extremity radiculopathy associated with lumbar strain with degenerative changes currently rated at 20 percent disabling).  Accordingly, the Veteran experiences at least one disability ratable at 40 percent, and sufficient additional disabilities to bring the combined rating to 70 percent, thereby satisfying the schedular TDIU criteria.  38 C.F.R. § 4.16(a).
In the case at bar, the evidence reflects that the Veteran retired from the Army in 1983.  While in service, the Veteran gained extensive personnel and administrative experience.  His DD-214 indicates that during service the Veteran was an infantryman (3 years), personnel specialist (1 year, 4 months), unit personnel technician (1 year), administrative specialist (1 year, 5 months), administrative supervisor (14 years, 10 months), and ultimately a command sergeant major (6 years, 11 months).  Following service, the Veteran completed an associate's degree in business management and worked from 1984 until his voluntary retirement in 2003 as a lead contract specialist.  

With respect to the medical evidence of record, it is clear that the Veteran's service-connected disabilities cause some degree of physical occupational impairment, especially his service-connected lumbar strain with degenerative changes, associated left lower radiculopathy, and left knee arthritis.  However, the evidence does not suggest that the Veteran cannot maintain sedentary employment.  According to the Veteran's June 2014 VA examination results, the Veteran retains the residual functional capacity necessary to perform sedentary work.  The examiner concluded that the Veteran's service-connected lumbar strain with degenerative changes resulted in the following functional impact:

He is not able to perform work activity requiring repeated bending, pushing, pulling, twisting motions.  He is not able to do any repetitive lifting or more than occasional light lifting.  He is not able to walk throughout the workday, only short distances slowly at a time.  He is not able to stand more than about 5 minutes at a time.

Similarly, the examiner concluded the Veteran's service-connected knee and lower extremity disability resulted in the following restrictions:

He is not able to perform occupational activity requiring running, jumping, climbing.  He is not able to walk more than occasionally such as around an office building setting would be OK but not more than that.

The examiner concluded that the Veteran's service-connected left hip did not impact the Veteran's ability to work.  The record also contains VA treatment records from November 2013 and April 2015 wherein the VA provider conducted Katz and Lawton Indexes of Independence in Activities of Living assessments documenting the Veteran's functional status.  In both November 2013 and April 2015, the Veteran received a Katz Index Score of 6, which correlated to fully functional.  The Veteran exhibited an independent ability to: bathe himself completely or with help in bathing only a single part of the body such as the back, genital area, or disabled extremity; get clothes from closets and drawers and put on outer garments complete with fasteners; go to the toilet, get on and off, arrange clothes, clean genital area without help; move in and out of bed or chair unassisted; exercise complete self-control over urination and defecation; and get food from plate into mouth without help.

In both November 2013 and April 2015, the Veteran received a Lawton Index Score of 7 or 8, which correlated to high functioning.  On the Lawton scale of instrumental activities of daily living, the Veteran was described as able to: operate telephone on his own initiative, including looking up and dialing numbers; take care of all shopping needs independently; maintain house alone or with occasional assistance; do personal laundry completely; travel independently on public transportation or drive own car; take medication in correct dosages; and manage matters independently, including collecting  and keeping track of income. 

Based on the above medical evidence, the Veteran has not demonstrated that his service-connected disabilities would impair his ability to maintain sedentary employment.  The VA examiner's findings demonstrate that the Veteran has the functional ability to sit for long periods of time with occasional, short distance walking consistent with sedentary work in an office setting.  The evidence of record regarding the Veteran's service, educational background, and post-service work history further indicates to the Board that the Veteran has a significant fund of knowledge, considerable intellectual capabilities, and valuable interpersonal skills.  The Veteran does not currently have any service-connected disabilities that affect his mental capacity.  Collectively, the Veteran has approximately 40 years worth of experience performing administrative and supervisory functions.  The Board finds this evidence persuasive and concludes that the Veteran maintains the ability to perform the mental and physical tasks required of sedentary employment.

Although the Veteran meets the schedular requirements for TDIU consideration under 38 C.F.R. § 4.16(a), the greater weight of the evidence is against finding that the Veteran's service connected disabilities have rendered him unemployable.  As the preponderance of the evidence is against the claim, the benefit of the doubt standard of proof is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the elements of entitlement to a TDIU have not been met and the Veteran's appeal is denied.


ORDER

Entitlement to a TDIU is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


